MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 Jan 16 2019, 10:03 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Daniel G. Foote                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General

                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          January 16, 2019
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of T.C., Ti.C., and                          18A-JT-1832
C.C. (Minor Children), and                                Appeal from the Marion Superior
C.A. (Mother),                                            Court
                                                          The Honorable Marilyn A.
Appellant-Respondent,
                                                          Moores, Judge
        v.
                                                          The Honorable Scott Stowers,
                                                          Magistrate
The Indiana Department of
                                                          Trial Court Cause Nos.
Child Services,                                           49D09-1708-JT-742, -743, -744
Appellee-Petitioner



Crone, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019                   Page 1 of 14
                                               Case Summary
[1]   C.A. (“Mother”) appeals the trial court’s order involuntarily terminating her

      parental rights to her minor children, T.C., Ti.C., and C.C. (“the Children”).

      She argues that the evidence is insufficient to support the trial court’s

      termination of her parental rights. Finding the evidence sufficient, we affirm.


                                  Facts and Procedural History1
[2]   Following evidentiary hearings held in February, March, and May 2018, the

      trial court made the following findings of fact:2


              1. C.A. is the mother of Ti.C., C.C., and T.C., all minor
              children.

              2. Ti.C. was born on June 8, 2011, and is presently seven (7)
              years of age. C.C. was born on October 25, 2012, and is
              presently five (5) years of age. T.C. was born on January 17,
              2014, and is presently four (4) years of age.

              3. Ti.C., Sr. [(“Father”)] is the biological father of the children.
              He has signed adoption consents and has been dismissed from
              this Termination Action.

              4. A Child in Need of Services (“CHINS”) Petition was filed on
              the children on July 7, 2015, … following allegations of domestic
              violence and medical neglect. The Petition alleged that Mother
              had failed to follow through with her own mental health



      1
       We remind Mother’s counsel that an appellant’s statement of facts “shall be in narrative form and shall not
      be a witness by witness summary of the testimony.” Ind. Appellate Rule 46(A)(6)(c).
      2
       The trial court’s order references the parents and the minor children by their full names. We use “Mother,”
      “Father,” and the Children’s initials where appropriate.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019                 Page 2 of 14
        treatment.

        5. The children were detained and ordered removed from their
        mother’s care and custody at the July 8, 2015, “Initial/Detention
        Hearing.”

        6. The children were adjudicated to be CHINS on October 14,
        2015, when their mother [submitted an admission and agreement
        for services admitting the children were CHINS and agreed that
        court involvement was appropriate].

        7. Also on October, 14, 2015, the CHINS Court proceeded to
        disposition. Mother was ordered to participate in Home Based
        Therapy; Home Based Case Management; and Domestic
        Violence Services. The children remained removed from their
        mother’s care and custody pursuant to the Dispositional Decree.

        8. Angela Bolden of New Beginnings served as Mother’s
        Parenting Aide from December 2015 to January 2017.

        9. Ms. Bolden established the following goals for Mother:
        Employment; Housing; Medical Help; and Parenting Skills. Ms.
        Bolden also supervised parenting time between Mother and the
        children.

        10. Mother was initially consistent with parenting time with
        three visits per week. Eventually, Mother’s parenting time
        reduced to two per week and then to one per week.

        11. When parenting time did occur, it went well for the children.
        When Mother did miss visits, it was hard on the children,
        especially on Ti.C. who exhibited negative behaviors.

        12. Mother was able to secure employment and housing. Ms.
        Bolden assisted Mother with setting a mental health
        appointment. However, Mother failed to appear.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019   Page 3 of 14
        13. Mother’s parenting skills improved, but still needed work.

        14. Kia Hill of Lifeline supervised parenting time between
        Mother and the children from September 2017 to December
        2017. During these visits, the atmosphere was often “chaotic”
        with the children “running wild” and jumping on furniture, and
        Mother making inappropriate comments to the children. Mother
        would sometimes bring a boyfriend to the visits. During one
        occasion, T.C. fell off a picnic table and suffered a minor injury
        while Mother was talking with the boyfriend.

        15. Mother’s participation with parenting time with Ms. Hill
        started out consistent. However, it became inconsistent and after
        several cancelled visits, in December 2017 Mother’s parenting
        time was suspended.

        16. The children had behavioral problems after parenting time
        with Mother.

        17. Ms. Hill observed no bond between Mother and the children,
        and noted very little affection.

        18. [The Indiana Department of Child Services (“DCS”)]
        referred appropriate services to Mother, including Home Based
        Case Management; Home Based Therapy; Supervised Parenting
        Time; and Domestic Violence Services.

        19. Although Mother did successfully complete Domestic
        Violence Services, she has not completed any other services.

        20. Home Based Case Management was referred three separate
        times and Home Base[d] Therapy was referred four separate
        times. Despite these referrals, Mother failed to successfully
        complete them. Home Based Therapy was restarted in March
        2018 … but she has a significant amount of work to do to make
        progress. Mother has been unsuccessfully discharged from
        Home Based Case Management.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019   Page 4 of 14
              21. The children had been removed from their mother’s care and
              custody under a dispositional decree for at least six (6) months
              prior to this Termination Action being filed on August 30, 2017.

              22. Mother’s parenting time was suspended by the CHINS Court
              in December 2017 and she hasn’t seen them since.

              23. The children have been placed in relative care with their
              paternal grandmother since the summer of 2017. They are doing
              well and their medical and mental health needs are being met.
              They are bonded with their grandmother and with each other.
              The children have an established routine with their grandmother
              and are becoming a family unit. This is a pre-adoptive
              placement.

              24. Carol Franklin provided Mental Health treatment to Mother
              from October 2017 to December 2017. Although Mother did
              participate regularly, she made minimal progress and was unable
              to apply skills she had learned to everyday life.


      Appealed Order at 1-3.


[3]   Based upon these findings of fact, the trial court concluded that: (1) there is a

      reasonable probability that the conditions that resulted in the Children’s

      removal and continued placement outside the home will not be remedied by

      Mother; (2) there is a reasonable probability that the continuation of the

      relationship between Mother and the Children poses a threat to the Children’s

      well-being; (3) termination of the parent-child relationship between Mother and

      the Children is in the Children’s best interests; and (4) DCS has a satisfactory

      plan for the care and treatment of the Children, which is adoption.

      Accordingly, the trial court determined that DCS had proven the allegations of


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019   Page 5 of 14
      the petition to terminate parental rights by clear and convincing evidence and

      therefore terminated Mother’s parental rights. This appeal ensued.


                                     Discussion and Decision
[4]   “The purpose of terminating parental rights is not to punish the parents but,

      instead, to protect their children. Thus, although parental rights are of a

      constitutional dimension, the law provides for the termination of these rights

      when the parents are unable or unwilling to meet their parental

      responsibilities.” In re A.P., 882 N.E.2d 799, 805 (Ind. Ct. App. 2008) (citation

      omitted). “[T]ermination is intended as a last resort, available only when all

      other reasonable efforts have failed.” Id. A petition for the involuntary

      termination of parental rights must allege in pertinent part:


          (B) that one (1) of the following is true:


              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.


              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.

              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;


          (C) that termination is in the best interests of the child; and


          (D) that there is a satisfactory plan for the care and treatment of the child.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019   Page 6 of 14
      Ind. Code § 31-35-2-4(b)(2). DCS must prove that termination is appropriate by

      a showing of clear and convincing evidence. In re V.A., 51 N.E.3d 1140, 1144

      (Ind. 2016). If the trial court finds that the allegations in a petition are true, the

      court shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


[5]   “We have long had a highly deferential standard of review in cases involving

      the termination of parental rights.” C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d
85, 92 (Ind. Ct. App. 2014).


              We neither reweigh evidence nor assess witness credibility. We
              consider only the evidence and reasonable inferences favorable to
              the trial court’s judgment. Where the trial court enters findings
              of fact and conclusions thereon, we apply a two-tiered standard
              of review: we first determine whether the evidence supports the
              findings and then determine whether the findings support the
              judgment. In deference to the trial court’s unique position to
              assess the evidence, we will set aside a judgment terminating a
              parent-child relationship only if it is clearly erroneous.


      Id. at 92-93 (citations omitted). “A judgment is clearly erroneous if the findings

      do not support the trial court’s conclusions or the conclusions do not support

      the judgment.” In re R.J., 829 N.E.2d 1032, 1035 (Ind. Ct. App. 2005).




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019   Page 7 of 14
        Section 1 – DCS presented sufficient evidence to support the
      trial court’s conclusion that there is a reasonable probability of
                           unchanged conditions.3
[6]   Mother first challenges the trial court’s conclusion that there is a reasonable

      probability that the conditions that led to the Children’s removal and continued

      placement outside the home will not be remedied.4 In determining whether

      there is a reasonable probability that the conditions that led to the Children’s

      removal and continued placement outside the home will not be remedied, we

      engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d
1225, 1231 (Ind. 2013). First, “we must ascertain what conditions led to their

      placement and retention in foster care.” Id. Second, “we ‘determine whether

      there is a reasonable probability that those conditions will not be remedied.’”

      Id. (quoting In re I.A., 934 N.E.2d 1132, 1134 (Ind. 2010) (citing In re A.A.C.,

      682 N.E.2d 542, 544 (Ind. Ct. App. 1997))). In the second step, the trial court

      must judge a parent’s fitness at the time of the termination proceeding, taking

      into consideration evidence of changed conditions, and balancing a parent’s



      3
        Mother briefly mentions that she is challenging three of the trial court’s findings of fact in her summary of
      the argument, but she does not elaborate on or explain her challenge to those findings in the argument
      section of her brief. Accordingly, we do not separately address the evidence supporting those findings and
      simply look to the evidence in support of the trial court’s findings and conclusions as a whole.
      4
        Mother also challenges the sufficiency of the evidence supporting the trial court’s conclusion that there is a
      reasonable probability that the continuation of the parent-child relationship poses a threat to the Children’s
      well-being. However, Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, such that, to
      properly effectuate the termination of parental rights, the trial court need only find that one of the three
      requirements of that subsection has been established by clear and convincing evidence. A.D.S. v. Ind. Dep’t of
      Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied. Accordingly, we will address the
      sufficiency of the evidence regarding only one of the three requirements.



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019                    Page 8 of 14
      recent improvements against “‘habitual pattern[s] of conduct to determine

      whether there is a substantial probability of future neglect or deprivation.’” In

      re E.M., 4 N.E.3d 636, 643 (Ind. 2014) (quoting K.T.K., 989 N.E.2d at 1231).

      “A pattern of unwillingness to deal with parenting problems and to cooperate

      with those providing social services, in conjunction with unchanged conditions,

      support a finding that there exists no reasonable probability that the conditions

      will change.” Lang v. Starke Cty. Office of Family & Children, 861 N.E.2d 366, 372

      (Ind. Ct. App. 2007), trans. denied. The evidence presented by DCS “need not

      rule out all possibilities of change; rather, DCS need establish only that there is

      a reasonable probability that the parent’s behavior will not change.” In re Kay

      L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007).


[7]   The Children were initially removed from the home due to allegations of

      domestic violence, medical neglect, unstable housing, and Mother’s failure to

      follow through with her own mental health treatment. Mother then stipulated

      that the Children were CHINS and agreed to participate in multiple needed

      services. The record indicates that, in addition to concerns regarding Mother

      acting violently toward the Children, the Children have medical and mental

      health needs that Mother was failing to meet. Notwithstanding considerable

      efforts by service providers to address these concerns, Mother was

      unsuccessfully discharged from home-based case management and failed to

      complete home-based therapy. Although Mother initially participated

      consistently with visitation, she soon began canceling and missing visits, and

      her visitation was eventually suspended. Mother has not seen the Children


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019   Page 9 of 14
      since December 2017. Prior to visitation being suspended, service providers

      observed no bond or affection between Mother and the Children. Mother failed

      to supervise and often interacted inappropriately with the Children, and they

      exhibited worsening behavioral issues after visiting with Mother. Service

      providers also noted that Mother did not show improvement in her parenting

      skills or interactions over the course of multiple visits. Although it appears that

      Mother did regularly participate in her own mental health therapy, the record

      indicates that she made very minimal progress and was unable to apply her

      learned skills. In sum, the evidence shows that other than domestic violence

      services,5 Mother has been either unable or unwilling to successfully complete

      ordered services or make any meaningful progress in improving her parenting

      skills despite having almost three years to do so.6


[8]   Mother asserts that there was evidence that she began to make some progress in

      services at the time of the termination hearing. However, it was the trial court’s

      prerogative to balance Mother’s recent progress against her habitual patterns of

      conduct to determine whether there is a substantial probability of future neglect

      or deprivation. Mother essentially asks that we reweigh the evidence in her

      favor, and we will not. There is sufficient evidence to support the trial court’s


      5
        While the record provides that Mother was successfully discharged from domestic violence services,
      evidence was presented questioning the validity of that successful discharge due to her inconsistent
      participation in these services. In addition, one service provider testified that Mother hit one of the Children
      during a visit after Mother had been successfully discharged from domestic violence services, which indicated
      to the provider that Mother had not learned from those services. Tr. Vol. 2 at 110.
      6
       The lion’s share of Mother’s arguments center around her belief that the Children should have never been
      adjudicated CHINS in the first place. These arguments are not well taken, especially in light of Mother’s
      admission and stipulation to the contrary.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019                  Page 10 of 14
       conclusion that there is a reasonable probability that the conditions that led to

       the Children’s removal and continued placement outside the home will not be

       remedied by Mother.


         Section 2 – DCS presented sufficient evidence to support the
        trial court’s conclusion that termination of Mother’s parental
                    rights is in the Children’s best interests.
[9]    Mother next challenges the sufficiency of the evidence to support the trial

       court’s conclusion that termination of her parental rights is in the Children’s

       best interests. In considering whether termination of parental rights is in the

       best interests of a child, the trial court is required to look beyond the factors

       identified by DCS and look to the totality of the evidence. McBride v. Monroe

       Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). In

       doing so, the trial court must subordinate the interests of the parent to those of

       the child involved. Id. The trial court need not wait until the child is

       irreversibly harmed before terminating parental rights. Id. “The historic

       inability to provide adequate housing, stability, and supervision, coupled with

       the current inability to provide the same, will support a finding that

       continuation of the parent-child relationship is contrary to the child’s best

       interests.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005). The testimony

       of service providers may support a finding that termination is in the child’s best

       interests. McBride, 798 N.E.2d at 203.


[10]   Here, two guardians ad litem (“GALs”) who had been appointed to represent

       the Children, Jill English Cheatham and Joyce Box, each testified that they

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019   Page 11 of 14
       believed that termination of Mother’s parental rights is in the Children’s best

       interests. They each had concerns about the length of time the case had been

       open and noted Mother’s inability to make progress in services. They each also

       commented on the Children’s strong bond with paternal grandmother. GAL

       Cheatham testified that she believed that returning the Children to Mother’s

       care could “[a]bsolutely” be detrimental to them, and that adoption by paternal

       grandmother was in their best interests. Tr. Vol. 2 at 12. Similarly, GAL Box

       stated that Mother had “been given ample time to complete required

       services[,]” and that at this point the Children were in need of “a forever

       home.” Id. at 117, 119.


[11]   DCS Family Case Manager La’Shawn Lewis stated that she agreed with the

       GALs that termination of Mother’s parental rights is in the Children’s best

       interests and that their paternal grandmother could meet their long-term needs.

       She opined, “[W]e need to get these children in something more consistent,

       more permanent, um, stable, um because like I said, its been three years, they

       definitely need … permanency.” Id. at 87. As our supreme court has often

       stated, “children have an interest in terminating parental rights that prevent

       adoption and inhibit establishing secure, stable, long-term, continuous

       relationships.” K.T.K., 989 N.E.2d at 1230 (quoting In re C.G., 954 N.E.2d 910,

       917 (Ind. 2011)). The evidence of unchanged conditions coupled with the

       testimony of service providers is sufficient to support the trial court’s conclusion

       that termination of Mother’s rights is in the Children’s best interests.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019   Page 12 of 14
          Section 3 – Adoption is a satisfactory plan for the care and
                         treatment of the Children.
[12]   Finally, Mother challenges the trial court’s conclusion that adoption is a

       satisfactory plan for the Children. While the trial court must find that there is a

       satisfactory plan for the care and treatment of the child, “[t]his plan need not be

       detailed, so long as it offers a general sense of the direction in which the child

       will be going after the parent-child relationship is terminated.” In re S.L.H.S.,

       885 N.E.2d 603, 618 (Ind. Ct. App. 2008). Generally, adoption is a satisfactory

       plan. Id.


[13]   The permanency plan here is for the Children to be adopted by their paternal

       grandmother. Mother’s arguments against this plan are simply reiterations and

       requests that she be given more time to make progress before her rights are

       terminated. As we acknowledged above, this case has been open for almost

       three years. Decisions to terminate parental rights “are among the most

       difficult our trial courts are called upon to make” and are very fact sensitive.

       E.M. v. Ind. Dep't of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014). We will reverse

       a termination of parental rights only upon a showing of “clear error” – that

       which leaves us with a definite and firm conviction that a mistake has been

       made. In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997). Based on the

       record before us, we cannot say that the trial court’s termination of Mother’s

       parental rights to the Children was clearly erroneous. Accordingly, the trial

       court’s termination order is affirmed.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019   Page 13 of 14
[14]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1832 | January 16, 2019   Page 14 of 14